DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doll.
Doll discloses a combined core microchannel heat exchanger comprising:  a plurality of microchannel tubes [0027] in portion 318 extended between, and in fluid communication with a first inlet header 322a and a first outlet header 322b arranged in a fluid circuit; and a plurality of fins 706 disposed between the microchannel tubes [0045].  Doll does not disclose a second plurality of microchannel tubes extended between and in fluid communication with a second inlet header and a second outlet header arranged in a second fluid circuit, wherein the first and second fluid circuits are fluidly isolated from each other.  The arrangement of the second plurality of microchannel tubes as recited above would have involved a mere duplication of the essential working parts of a device.  Duplicating the first heat exchanger provides a second microchannel heat exchanger comprising second microchannel tubes extended between and in fluid communication with a second inlet header and a second outlet header arranged in a second fluid circuit, wherein the first and second fluid circuits are fluidly isolated from each other.  This arrangement of multiple microchannel heat exchangers may be necessary for high powered computers (such as gaming computers) that require additional cooling.  Regarding the fins being disposed between the first and second microchannel tubes, the fins could be formed to wrap completely around the tubes, thus being between the first and second microchannel tubes.  The heat exchanger would still carry out its intended tasks with the arrangement.  Also, the second  tubes would be interleaved adjacent to the first tubes with the second heat exchanger.  Regarding claim 2, the heat exchanger comprises a first fluid circuit comprising a vapor compression cycle via compressor 316 [0025] and a free cooling circuit from header 324a to header 324b.  Regarding claim 3, the use of a refrigerant is well known as a heat exchange fluid and the various fluids as recited in claim 4 are well known fluids used as refrigerants.  Regarding claims 5 and 6, the first and second heat exchangers can be arranged such as the tubes are aligned.  Thus, the tubes each having one bend or two bends would have involved a mere change in the shape of an object, which is generally recognized as being within of ordinary skill in the art.  The prior art device will still function properly with the modification.  Regarding claim 7, since the tubes of Doll each have a port, the plurality of ports as recited would have involved a mere duplication of the essential working parts of a device.  Regarding claim 8, the first tubes and the second tubes could be arranged to extend in an aligned, overlapping fashion as a matter of design choice and since the first and second heat exchangers are duplications, the tubes would overlap for at least 60% of their effective tube length.  Regarding claim 10, the ribbon bend as recited would have involved a mere change in the shape of the tube.  Doll discloses the combined core microchannel heat exchanger as recited in claim 20, including a vapor compression circuit comprising compressor 316 as stated above and a free cooling circuit (from header 324a to header 324b) as stated above and a plurality of fins arranged as described above.  The heat exchanger can be duplicated as stated above.  By providing a second heat exchanger, the vapor compression circuit of the first heat exchanger is fluidly isolated from the free cooling circuit of the second heat exchanger as stated above, since each heat exchanger comprises a vapor compression circuit and a free cooling circuit. 
Allowable Subject Matter
4.	Claims 9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 18 and 19 are allowed.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Beaver et al. and Wand are pertinent to the Applicant’s invention.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763